                                                  Case 4:13-cv-05594-YGR Document 97 Filed 04/27/21 Page 1 of 2


                                                                                                                    ES DISTRICT
                                                                                                                   T            C
                                                                                                                 TA




                                                                                                                                                  O
                                             1   MICHAEL BARNES (Bar No. 121314)




                                                                                                            S




                                                                                                                                                   U
                                                                                                           ED
                                                 JEFFRY BUTLER (Bar No. 180936)




                                                                                                                                                    RT
                                             2   MENGMENG ZHANG (Bar No. 280411)                                                          D
                                                                                                                               RDERE




                                                                                                       UNIT
                                                                                                                         OO
                                                                                                                 IT IS S
                                                 DENTONS US LLP
                                             3   One Market Plaza, Spear Tower, 24th Floor




                                                                                                                                                          R NIA
                                                 San Francisco, California 94105
                                             4   Telephone:    (415) 267-4000                                                                  o ge r s
                                                                                                                                   onzalez R




                                                                                                       NO
                                                 Facsimile:    (415) 267-4198                                             onne G
                                                                                                                 Judge Yv




                                                                                                                                                          FO
                                             5   Email:        michael.barnes@dentons.com




                                                                                                        RT
                                                               jeffry.butler@dentons.com
                                                                                                                          4/27/2021




                                                                                                                                                     LI
                                             6                 mengmeng.zhang@dentons.com                       ER




                                                                                                           H




                                                                                                                                                  A
                                                                                                                     N                              C
                                                                                                                                       F
                                             7   Attorneys for Plaintiff and Counter-Defendant                           D IS T IC T O
                                                 ALLSTATE INSURANCE COMPANY                                                    R
                                             8

                                             9   E. GERARD MANNION (SBN 39974)
                                                 DEMIAN I. OKSENENDLER (SBN 233416)
                                            10   MANNION LOWE & OKSENENDLER
                                                 601 Montgomery St., Suite #1090
                                            11   San Francisco, California 94111
                                                 Telephone:    (415) 733-1050
                                            12   Facsimile:    (415) 434-4810
                                                 Email:        gerry@mlolawyers.com
                                            13                 demian@mlolawyers.com
One Market Plaza, Spear Tower, 24th Floor




                                            14   Attorneys for Defendants
                                                 LUIS SEGURA and YOLANDA SEGURA
                                            15
       San Francisco, CA 94105
           DENTONS US LLP




                                            16                               UNITED STATES DISTRICT COURT
             415 267 4000




                                            17                              NORTHERN DISTRICT OF CALIFORNIA

                                            18

                                            19     ALLSTATE INSURANCE COMPANY,                         Case No. 4:13-cv-05594-YGR

                                            20                 Plaintiff,
                                                                                                       STIPULATION FOR DISMISSAL
                                            21          vs.                                            WITH PREJUDICE AND ORDER

                                            22     LUIS SEGURA, YOLANDA SEGURA,
                                                   FLORIDALMA BAC, SILVIA
                                            23     HURTADO, and CARLOS SUMPALAJ,

                                            24                 Defendants.

                                            25     AND RELATED COUNTERCLAIM

                                            26

                                            27

                                            28
                                                                                                 -1-
                                                 CASE NO. 4:13-CV-05594-YGR                                                STIPULATION FOR DISMISSAL
                                                   Case 4:13-cv-05594-YGR Document 97 Filed 04/27/21 Page 2 of 2



                                             1                       STIPULATION FOR DISMISSAL WITH PREJUDICE

                                             2          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Allstate Insurance Company

                                             3   and Luis Segura and Yolanda Segura (collectively, the “Parties”), who constitute all parties that

                                             4   remain in this action, through their counsel, hereby stipulate that this action shall be dismissed

                                             5   with prejudice in its entirety in view of the settlement of their dispute.

                                             6          The Parties further stipulate that they shall bear their own attorneys’ fees and costs in

                                             7   connection with this action.

                                             8          IT IS SO STIPULATED.

                                             9

                                            10   Dated: April 23, 2021                                   DENTONS US LLP
                                            11
                                                                                                          /s/ Mengmeng Zhang
                                            12                                                 By:       MENGMENG ZHANG
                                            13                                                           Attorneys for Plaintiff and Counter-Defendant
                                                                                                         ALLSTATE INSURANCE COMPANY
One Market Plaza, Spear Tower, 24th Floor




                                            14

                                            15   Dated: April 23, 2021                                   MANNION LOWE & OKSENENDLER
       San Francisco, CA 94105
           DENTONS US LLP




                                            16
             415 267 4000




                                                                                                          /s/ Demián I. Oksenendler
                                            17                                                 By:       DEMIAN I. OKSENENDLER

                                            18                                                           Attorneys for Defendants
                                                                                                         LUIS SEGURA and YOLANDA SEGURA
                                            19

                                            20                                       FILER’S ATTESTATION:

                                            21             Pursuant to Local Rule 5-1(i)(3) regarding signatures, I attest under penalty of perjury

                                            22     that the concurrence in the filing of this document has been obtained from its signatories.

                                            23

                                            24    Dated: April 23, 2021                            By         /s/ Mengmeng Zhang
                                                                                                              MENGMENG ZHANG
                                            25

                                            26

                                            27

                                            28
                                                                                                   -2-
                                                 CASE NO. 4:13-CV-05594-YGR                                               STIPULATION FOR DISMISSAL
